EX-10 5 exh10-25.htm 1995 EQUITY INCENTIVE PLAN FY2002 10K Exhibit 10.25

Exhibit 10.25

APPLIED MATERIALS, INC.
1995 EQUITY INCENTIVE PLAN
(April 16, 2002 Restatement)

APPLIED MATERIALS, INC., having adopted the Applied Materials, Inc. 1995 Equity
Incentive Plan (the "Plan") effective as of December 7, 1994, and having amended
and restated the Plan most recently effective as of August 1, 2001, hereby again
amends and restates the Plan in its entirety, effective as of April 16, 2002, as
follows:

SECTION 1
BACKGROUND AND PURPOSE

1.1 Background. The Plan permits the grant of Nonqualified Stock Options,
Incentive Stock Options, SARs, Restricted Stock, Performance Units, and
Performance Shares.

1.2 Purpose of the Plan. The Plan is intended to attract, motivate, and retain
(a) employees of the Company and its Affiliates, (b) consultants who provide
significant services to the Company and its Affiliates, and (c) directors of the
Company who are employees of neither the Company nor any Affiliate. The Plan
also is designed to encourage stock ownership by Participants, thereby aligning
their interests with those of the Company's shareholders.

SECTION 2
DEFINITIONS

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

2.1 "1934 Act" means the Securities Exchange Act of 1934, as amended. Reference
to a specific section of the 1934 Act or regulation thereunder shall include
such section or regulation, any valid regulation promulgated under such section,
and any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

2.2 "Affiliate" means any corporation or any other entity (including, but not
limited to, partnerships and joint ventures) controlling, controlled by, or
under common control with the Company.

2.3 "Affiliated SAR" means an SAR that is granted in connection with a related
Option, and which automatically will be deemed to be exercised at the same time
that the related Option is exercised.

2.4 "Annual Revenue" means the Company's or a business unit's net sales for the
Fiscal Year, determined in accordance with generally accepted accounting
principles; provided, however, that prior to the Fiscal Year, the Committee
shall determine whether any significant item(s) shall be excluded or included
from the calculation of Annual Revenue with respect to one or more Participants.

2.5 "Award" means, individually or collectively, a grant under the Plan of
Nonqualified Stock Options, Incentive Stock Options, SARs, Restricted Stock,
Performance Units, or Performance Shares.

2.6 "Award Agreement" means the written agreement setting forth the terms and
provisions applicable to each Award granted under the Plan.

2.7 "Board" or "Board of Directors" means the Board of Directors of the Company.

2.8 "Code" means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

2.9 "Committee" means the committee appointed by the Board (pursuant to Section
3.1) to administer the Plan.

2.10 "Company" means Applied Materials, Inc. , a Delaware corporation, or any
successor thereto. With respect to the definitions of the Performance Goals, the
Committee may determine that "Company" means Applied Materials, Inc. and its
consolidated subsidiaries.

2.11 "Consultant" means any consultant, independent contractor, or other person
who provides significant services to the Company or its Affiliates, but who is
neither an Employee nor a Director.

2.12 "Controllable Profits" means as to any Fiscal Year, a business unit's
Annual Revenue minus (a) cost of sales, (b) research, development, and
engineering expense, (c) marketing and sales expense, (d) general and
administrative expense, (e) extended receivables expense, and (f) shipping
requirement deviation expense.

2.13 "Customer Satisfaction MBOs" means as to any Participant, the objective and
measurable individual goals set by a "management by objectives" process and
approved by the Committee, which goals relate to the satisfaction of external or
internal customer requirements.

2.14 "Director" means any individual who is a member of the Board of Directors
of the Company.

2.15 "Disability" means a permanent and total disability within the meaning of
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Committee in its discretion may determine whether a
permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Committee from time to time.

2.16 "Earnings Per Share" means as to any Fiscal Year, the Company's Net Income
or a business unit's Pro Forma Net Income, divided by a weighted average number
of common shares outstanding and dilutive common equivalent shares deemed
outstanding.

2.17 "Employee" means any employee of the Company or of an Affiliate, whether
such employee is so employed at the time the Plan is adopted or becomes so
employed subsequent to the adoption of the Plan.

2.18 "Exercise Price" means the price at which a Share may be purchased by a
Participant pursuant to the exercise of an Option.

2.19 "Fair Market Value" means the last quoted per share selling price for
Shares on the relevant date, or if there were no sales on such date, the
arithmetic mean of the highest and lowest quoted selling prices on the nearest
day before and the nearest day after the relevant date, as determined by the
Committee. Notwithstanding the preceding, for federal, state, and local income
tax reporting purposes, fair market value shall be determined by the Committee
(or its delegate) in accordance with uniform and nondiscriminatory standards
adopted by it from time to time.

2.20 "Fiscal Year" means the fiscal year of the Company.

2.21 "Freestanding SAR" means a SAR that is granted independently of any Option.

2.22 "Grant Date" means, with respect to an Award, the date that the Award was
granted.

2.23 "Incentive Stock Option" means an Option to purchase Shares which is
designated as an Incentive Stock Option and is intended to meet the requirements
of Section 422 of the Code.

2.24 "Individual MBOs" means as to a Participant, the objective and measurable
goals set by a "management by objectives" process and approved by the Committee
(in its discretion).

2.25 "Net Income" means as to any Fiscal Year, the income after taxes of the
Company for the Fiscal Year determined in accordance with generally accepted
accounting principles, provided that prior to the Fiscal Year, the Committee
shall determine whether any significant item(s) shall be included or excluded
from the calculation of Net Income with respect to one or more Participants.

2.26 "New Orders" means as to any Fiscal Year, the firm orders for a system,
product, part, or service that are being recorded for the first time as defined
in the Company's Order Recognition Policy.

2.27 "Nonemployee Director" means a Director who is an employee of neither the
Company nor of any Affiliate.

2.28 "Nonqualified Stock Option" means an option to purchase Shares which is not
intended to be an Incentive Stock Option.

2.29 "Option" means an Incentive Stock Option or a Nonqualified Stock Option.

2.30 "Participant" means an Employee, Consultant, or Nonemployee Director who
has an outstanding Award.

2.31 "Performance Goals" means the goal(s) (or combined goal(s)) determined by
the Committee (in its discretion) to be applicable to a Participant with respect
to an Award. As determined by the Committee, the Performance Goals applicable to
an Award may provide for a targeted level or levels of achievement using one or
more of the following measures: (a) Annual Revenue, (b) Controllable Profits,
(c) Customer Satisfaction MBOs, (d) Earnings Per Share, (e) Individual MBOs, (f)
Net Income, (g) New Orders, (h) Pro Forma Net Income, (i) Return on Designated
Assets, and (j) Return on Sales. The Performance Goals may differ from
Participant to Participant and from Award to Award.

2.32 "Performance Share" means an Award granted to a Participant pursuant to
Section 8.

2.33 "Performance Unit" means an Award granted to a Participant pursuant to
Section 8.

2.34 "Period of Restriction" means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture. As provided in Section 7, such
restrictions may be based on the passage of time, the achievement of target
levels of performance, or the occurrence of other events as determined by the
Committee, in its discretion. Notwithstanding any contrary provision of the
Plan, each Period of Restriction shall have a duration of not less than three
years from the Grant Date unless otherwise approved by the holders of a majority
of the Shares which are present in person or by proxy and entitled to vote at
any Annual or Special Meeting of Stockholders, or unless approved by the
Committee at its discretion solely by reason of death, Disability, Retirement or
major capital change.

2.35 "Plan" means the Applied Materials, Inc. 1995 Equity Incentive Plan, as set
forth in this instrument and as hereafter amended from time to time.

2.36 "Pro Forma Net Income" means as to any business unit for any Fiscal Year,
the Controllable Profits of such business unit, minus allocations of designated
corporate expenses.

2.37 "Restricted Stock" means an Award granted to a Participant pursuant to
Section 7.

2.38 "Retirement" means, in the case of an Employee or a Nonemployee Director:
(a) a Termination of Service occurring on or after age sixty-five (65), or (b) a
Termination of Service occurring on or after age sixty (60) with at least ten
(10) Years of Service. Notwithstanding the preceding, in the case of any Option
granted to any Employee prior to December 10, 1998, "Retirement" means a
Termination of Service by reason of the Employee's retirement at or after his or
her normal retirement date under the Applied Materials, Inc. Employee Savings
and Retirement Plan, or any successor plan. With respect to a Consultant, no
Termination of Service shall be deemed to be on account of "Retirement."

2.39 "Return on Designated Assets" means as to any Fiscal Year, the Pro Forma
Net Income of a business unit, divided by the average of beginning and ending
business unit designated assets, or Net Income of the Company, divided by the
average of beginning and ending designated corporate assets.

2.40 "Return on Sales" means as to any Fiscal Year, the percentage equal to the
Company's Net Income or the business unit's Pro Forma Net Income, divided by the
Company's or the business unit's Annual Revenue.

2.41 "Rule 16b-3" means Rule 16b-3 promulgated under the 1934 Act, and any
future regulation amending, supplementing or superseding such regulation.

2.42 "Section 16 Person" means a person who, with respect to the Shares, is
subject to Section 16 of the 1934 Act.

2.43 "Shares" means the shares of common stock of the Company.

2.44 "Stock Appreciation Right" or "SAR" means an Award, granted alone or in
connection with a related Option, that pursuant to Section 7 is designated as an
SAR.

2.45 "Subsidiary" means any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations other than the last
corporation in the unbroken chain then owns stock possessing fifty percent (50%)
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

2.46 "Tandem SAR" means an SAR that is granted in connection with a related
Option, the exercise of which shall require forfeiture of the right to purchase
an equal number of Shares under the related Option (and when a Share is
purchased under the Option, the SAR shall be canceled to the same extent).

2.47 "Termination of Service" means (a) in the case of an Employee, a cessation
of the employee-employer relationship between the Employee and the Company or an
Affiliate for any reason, including, but not by way of limitation, a termination
by resignation, discharge, death, Disability, Retirement, or the disaffiliation
of an Affiliate, but excluding any such termination where there is a
simultaneous reemployment by the Company or an Affiliate; (b) in the case of a
Consultant, a cessation of the service relationship between the Consultant and
the Company or an Affiliate for any reason, including, but not by way of
limitation, a termination by resignation, discharge, death, Disability, or the
disaffiliation of an Affiliate, but excluding any such termination where there
is a simultaneous re-engagement of the consultant by the Company or an
Affiliate; and (c) in the case of a Nonemployee Director, a cessation of the
Director's service on the Board for any reason, including, but not by way of
limitation, a termination by resignation, death, Disability, Retirement or non-
reelection to the Board.

2.48 "Years of Service" means, in the case of an Employee, the number of full
months from the Employee's latest hire date with the Company or an Affiliate to
the date in question, divided by 12. The Employee's latest hire date shall be
determined after giving effect to the non-401(k) Plan principles of North
American Human Resources Policy No. 2-06, Re-Employment of Former
Employees/Bridging of Service, as such Policy may be amended or superseded from
time to time. With respect to a Nonemployee Director, "Years of Service" means
the number of years of continuous service on the Board of Directors.

SECTION 3
ADMINISTRATION

3.1 The Committee. The Plan shall be administered by the Committee. The
Committee shall consist of not less than two (2) Directors who shall be
appointed from time to time by, and shall serve at the pleasure of, the Board of
Directors. The Committee shall be comprised solely of Directors who both are (a)
"non-employee directors" under Rule 16b-3, and (b) "outside directors" under
Section 162(m) of the Code.

3.2 Authority of the Committee. It shall be the duty of the Committee to
administer the Plan in accordance with the Plan's provisions. The Committee
shall have all powers and discretion necessary or appropriate to administer the
Plan and to control its operation, including, but not limited to, the power to
(a) determine which Employees and Consultants shall be granted Awards, (b)
prescribe the terms and conditions of the Awards, (c) interpret the Plan and the
Awards, (d) adopt such procedures and subplans as are necessary or appropriate
to permit participation in the Plan by Employees, Consultants and Directors who
are foreign nationals or employed outside of the United States, (e) adopt rules
for the administration, interpretation and application of the Plan as are
consistent therewith, and (f) interpret, amend or revoke any such rules.

3.3 Delegation by the Committee. The Committee, in its sole discretion and on
such terms and conditions as it may provide, may delegate all or any part of its
authority and powers under the Plan to one or more Directors or officers of the
Company; provided, however, that the Committee may not delegate its authority
and powers (a) with respect to Section 16 Persons, or (b) in any way which would
jeopardize the Plan's qualification under Section 162(m) of the Code or Rule
16b- 3.

3.4 Decisions Binding. All determinations and decisions made by the Committee,
the Board, and any delegate of the Committee pursuant to the provisions of the
Plan shall be final, conclusive, and binding on all persons, and shall be given
the maximum deference permitted by law.

SECTION 4
SHARES SUBJECT TO THE PLAN

4.1 Number of Shares. Subject to adjustment as provided in Section 4.3, the
total number of Shares available for grant under the Plan shall not exceed
297,200,000. Shares granted under the Plan may be either authorized but unissued
Shares or treasury Shares.

4.2 Lapsed Awards. If an Award is settled in cash, or is cancelled, terminates,
expires, or lapses for any reason (with the exception of the termination of a
Tandem SAR upon exercise of the related Option, or the termination of a related
Option upon exercise of the corresponding Tandem SAR), any Shares subject to
such Award again shall be available to be the subject of an Award.

4.3 Adjustments in Awards and Authorized Shares. In the event of any merger,
reorganization, consolidation, recapitalization, separation, liquidation, stock
dividend, split-up, Share combination, or other change in the corporate
structure of the Company affecting the Shares, the Committee shall adjust the
number and class of Shares which may be delivered under the Plan, the number,
class, and price of Shares subject to outstanding Awards, and the numerical
limits of Sections 5.1, 6.1, 7.1, 8.1 and 9.1, in such manner as the Committee
(in its sole discretion) shall determine to be appropriate to prevent the
dilution or diminution of such Awards. Notwithstanding the preceding, the number
of Shares subject to any Award always shall be a whole number.

SECTION 5
STOCK OPTIONS

5.1 Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Employees and Consultants at any time and from time to time as
determined by the Committee in its sole discretion. The Committee, in its sole
discretion, shall determine the number of Shares subject to each Option,
provided that during any Fiscal Year, no Participant shall be granted Options
covering more than 1,400,000 Shares. The Committee may grant Incentive Stock
Options, Nonqualified Stock Options, or a combination thereof.

5.2 Award Agreement. Each Option shall be evidenced by an Award Agreement that
shall specify the Exercise Price, the expiration date of the Option, the number
of Shares to which the Option pertains, any conditions to exercise of the
Option, and such other terms and conditions as the Committee, in its discretion,
shall determine. The Award Agreement shall also specify whether the Option is
intended to be an Incentive Stock Option or a Nonqualified Stock Option.

5.3 Exercise Price. Subject to the provisions of this Section 5.3, the Exercise
Price for each Option shall be determined by the Committee in its sole
discretion.

> 5.3.1 Nonqualified Stock Options. In the case of a Nonqualified Stock Option,
> the Exercise Price shall be not less than one hundred percent (100%) of the
> Fair Market Value of a Share on the Grant Date.
> 
> 5.3.2 Incentive Stock Options. In the case of an Incentive Stock Option, the
> Exercise Price shall be not less than one hundred percent (100%) of the Fair
> Market Value of a Share on the Grant Date; provided, however, that if on the
> Grant Date, the Employee (together with persons whose stock ownership is
> attributed to the Employee pursuant to Section 424(d) of the Code) owns stock
> possessing more than 10% of the total combined voting power of all classes of
> stock of the Company or any of its Subsidiaries, the Exercise Price shall be
> not less than one hundred and ten percent (110%) of the Fair Market Value of a
> Share on the Grant Date.
> 
> 5.3.3 Substitute Options. Notwithstanding the provisions of Sections 5.3.1 and
> 5.3.2, in the event that the Company or an Affiliate consummates a transaction
> described in Section 424(a) of the Code (e.g., the acquisition of property or
> stock from an unrelated corporation), persons who become Employees or
> Consultants on account of such transaction may be granted Options in
> substitution for options granted by their former employer. If such substitute
> Options are granted, the Committee, in its sole discretion and consistent with
> Section 424(a) of the Code, may determine that such substitute Options shall
> have an exercise price less than one hundred percent (100%) of the Fair Market
> Value of the Shares on the Grant Date.

5.4 Expiration of Options.

> 5.4.1 Expiration Dates. Each Option shall terminate no later than the first to
> occur of the following events:
> 
> > (a) The date for termination of the Option set forth in the written Award
> > Agreement; or
> > 
> > (b) The expiration of ten (10) years from the Grant Date; or
> > 
> > (c) The expiration of one (1) year from the date of the Participant's
> > Termination of Service for a reason other than the Participant's death,
> > Disability or Retirement; or
> > 
> > (d) The expiration of three (3) years from the date of the Participant's
> > Termination of Service by reason of Disability; or
> > 
> > (e) The expiration of three (3) years from the date of the Participant's
> > Retirement (except as provided in Section 5.8.2 regarding Incentive Stock
> > Options).
> 
> 5.4.2 Death of Participant. Notwithstanding Section 5.4.1, if a Participant
> dies prior to the expiration of his or her Options, the Committee, in its
> discretion, may provide that his or her Options shall be exercisable for up to
> three (3) years after the date of death.
> 
> 5.4.3 Committee Discretion. Subject to the limits of Sections 5.4.1 and 5.4.2,
> the Committee, in its sole discretion, (a) shall provide in each Award
> Agreement when each Option expires and becomes unexercisable, and (b) may,
> after an Option is granted, extend the maximum term of the Option (subject to
> Section 5.8.4 regarding Incentive Stock Options).

5.5 Exercisability of Options. Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall determine in its sole discretion. After an Option is
granted, the Committee, in its sole discretion, may accelerate the
exercisability of the Option. However, in no event may any Option granted to a
Section 16 Person be exercisable until at least six (6) months following the
Grant Date (or such shorter period as may be permissible while maintaining
compliance with Rule 16b-3).

5.6 Payment. Options shall be exercised by the Participant's delivery of a
written notice of exercise to the Secretary of the Company (or its designee),
setting forth the number of Shares with respect to which the Option is to be
exercised, accompanied by full payment for the Shares.

Upon the exercise of any Option, the Exercise Price shall be payable to the
Company in full in cash or its equivalent. The Committee, in its sole
discretion, also may permit exercise (a) by tendering previously acquired Shares
having an aggregate Fair Market Value at the time of exercise equal to the total
Exercise Price, or (b) by any other means which the Committee, in its sole
discretion, determines to both provide legal consideration for the Shares, and
to be consistent with the purposes of the Plan.

As soon as practicable after receipt of a written notification of exercise and
full payment for the Shares purchased, the Company shall deliver to the
Participant (or the Participant's designated broker), Share certificates (which
may be in book entry form) representing such Shares.

5.7 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option as it
may deem advisable, including, but not limited to, restrictions related to
applicable federal securities laws, the requirements of any national securities
exchange or system upon which Shares are then listed or traded, or any blue sky
or state securities laws.

5.8 Certain Additional Provisions for Incentive Stock Options.

> 5.8.1 Exercisability. The aggregate Fair Market Value (determined on the Grant
> Date(s)) of the Shares with respect to which Incentive Stock Options are
> exercisable for the first time by any Employee during any calendar year (under
> all plans of the Company and its Subsidiaries) shall not exceed $100,000.
> 
> 5.8.2 Termination of Service. No Incentive Stock Option may be exercised more
> than three (3) months after the Participant's Termination of Service for any
> reason other than Disability or death, unless (a) the Participant dies during
> such three-month period, and (b) the Award Agreement or the Committee permits
> later exercise. No Incentive Stock Option may be exercised more than one (1)
> year after the Participant's Termination of Service on account of Disability,
> unless (a) the Participant dies during such one-year period, and (b) the Award
> Agreement or the Committee permit later exercise.
> 
> 5.8.3 Company and Subsidiaries Only. Incentive Stock Options may be granted
> only to persons who are employees of the Company or a Subsidiary on the Grant
> Date.
> 
> 5.8.4 Expiration. No Incentive Stock Option may be exercised after the
> expiration of ten (10) years from the Grant Date; provided, however, that if
> the Option is granted to an Employee who, together with persons whose stock
> ownership is attributed to the Employee pursuant to Section 424(d) of the
> Code, owns stock possessing more than 10% of the total combined voting power
> of all classes of the stock of the Company or any of its Subsidiaries, the
> Option may not be exercised after the expiration of five (5) years from the
> Grant Date.

SECTION 6
STOCK APPRECIATION RIGHTS

6.1 Grant of SARs. Subject to the terms and conditions of the Plan, an SAR may
be granted to Employees and Consultants at any time and from time to time as
shall be determined by the Committee, in its sole discretion. The Committee may
grant Affiliated SARs, Freestanding SARs, Tandem SARs, or any combination
thereof.

> 6.1.1 Number of Shares. The Committee shall have complete discretion to
> determine the number of SARs granted to any Participant, provided that during
> any Fiscal Year, no Participant shall be granted SARs covering more than
> 700,000 Shares.
> 
> 6.1.2 Exercise Price and Other Terms. The Committee, subject to the provisions
> of the Plan, shall have complete discretion to determine the terms and
> conditions of SARs granted under the Plan. However, the exercise price of a
> Freestanding SAR shall be not less than one hundred percent (100%) of the Fair
> Market Value of a Share on the Grant Date. The exercise price of Tandem or
> Affiliated SARs shall equal the Exercise Price of the related Option. In no
> event shall an SAR granted to a Section 16 Person become exercisable until at
> least six (6) months after the Grant Date (or such shorter period as may be
> permissible while maintaining compliance with Rule 16b-3).

6.2 Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of the
Shares subject to the related Option upon the surrender of the right to exercise
the equivalent portion of the related Option. A Tandem SAR may be exercised only
with respect to the Shares for which its related Option is then exercisable.
With respect to a Tandem SAR granted in connection with an Incentive Stock
Option: (a) the Tandem SAR shall expire no later than the expiration of the
underlying Incentive Stock Option; (b) the value of the payout with respect to
the Tandem SAR shall be for no more than one hundred percent (100%) of the
difference between the Exercise Price of the underlying Incentive Stock Option
and the Fair Market Value of the Shares subject to the underlying Incentive
Stock Option at the time the Tandem SAR is exercised; and (c) the Tandem SAR
shall be exercisable only when the Fair Market Value of the Shares subject to
the Incentive Stock Option exceeds the Exercise Price of the Incentive Stock
Option.

6.3 Exercise of Affiliated SARs. An Affiliated SAR shall be deemed to be
exercised upon the exercise of the related Option. The deemed exercise of an
Affiliated SAR shall not necessitate a reduction in the number of Shares subject
to the related Option.

6.4 Exercise of Freestanding SARs. Freestanding SARs shall be exercisable on
such terms and conditions as the Committee, in its sole discretion, shall
determine. However, no SAR granted to a Section 16 Person shall be exercisable
until at least six (6) months after the Grant Date (or such shorter period as
may be permissible while maintaining compliance with Rule 16b-3).

6.5 SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement that
shall specify the exercise price, the term of the SAR, the conditions of
exercise, and such other terms and conditions as the Committee, in its sole
discretion, shall determine.

6.6 Expiration of SARs. An SAR granted under the Plan shall expire upon the date
determined by the Committee, in its sole discretion, and set forth in the Award
Agreement. Notwithstanding the foregoing, the rules of Section 5.4 also shall
apply to SARs.

6.7 Payment of SAR Amount. Upon exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

> (a) The difference between the Fair Market Value of a Share on the date of
> exercise over the exercise price; times
> 
> (b) The number of Shares with respect to which the SAR is exercised.

At the discretion of the Committee, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, or in some combination thereof.

SECTION 7
RESTRICTED STOCK

7.1 Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Committee, at any time and from time to time, may grant Shares of Restricted
Stock to Employees and Consultants in such amounts as the Committee, in its sole
discretion, shall determine. The Committee, in its sole discretion, shall
determine the number of Shares to be granted to each Participant, provided that
during any Fiscal Year, no Participant shall receive more than 350,000 Shares of
Restricted Stock.

7.2 Restricted Stock Agreement. Each Award of Restricted Stock shall be
evidenced by an Award Agreement that shall specify the Period of Restriction,
the number of Shares granted, and such other terms and conditions as the
Committee, in its sole discretion, shall determine. Unless the Committee
determines otherwise, Shares of Restricted Stock shall be held by the Company as
escrow agent until the restrictions on such Shares have lapsed.

7.3 Transferability. Except as provided in this Section 7, Shares of Restricted
Stock may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction. However, in
no event may the restrictions on Restricted Stock granted to a Section 16 Person
lapse prior to six (6) months following the Grant Date (or such shorter period
as may be permissible while maintaining compliance with Rule 16b-3).

7.4 Other Restrictions. The Committee, in its sole discretion, may impose such
other restrictions on Shares of Restricted Stock as it may deem advisable or
appropriate, in accordance with this Section 7.4.

> 7.4.1 General Restrictions. The Committee may set restrictions based upon the
> achievement of specific performance objectives (Company-wide, divisional, or
> individual), applicable federal or state securities laws, or any other basis
> determined by the Committee in its discretion.
> 
> 7.4.2 Section 162(m) Performance Restrictions. For purposes of qualifying
> grants of Restricted Stock as "performance- based compensation" under Section
> 162(m) of the Code, the Committee, in its discretion, may set restrictions
> based upon the achievement of Performance Goals. The Performance Goals shall
> be set by the Committee on or before the latest date permissible to enable the
> Restricted Stock to qualify as "performance-based compensation" under Section
> 162(m) of the Code. In granting Restricted Stock which is intended to qualify
> under Section 162(m) of the Code, the Committee shall follow any procedures
> determined by it from time to time to be necessary or appropriate to ensure
> qualification of the Restricted Stock under Section 162(m) of the Code (e.g.,
> in determining the Performance Goals).
> 
> 7.4.3 Legend on Certificates. The Committee, in its discretion, may legend the
> certificates representing Restricted Stock to give appropriate notice of such
> restrictions. For example, the Committee may determine that some or all
> certificates representing Shares of Restricted Stock shall bear the following
> legend:
> 
> "The sale or other transfer of the shares of stock represented by this
> certificate, whether voluntary, involuntary, or by operation of law, is
> subject to certain restrictions on transfer as set forth in the Applied
> Materials, Inc. 1995 Equity Incentive Plan, and in a Restricted Stock
> Agreement. A copy of the Plan and such Restricted Stock Agreement may be
> obtained from the Secretary of Applied Materials, Inc."

7.5 Removal of Restrictions. Except as otherwise provided in this Section 7,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan shall be released from escrow as soon as practicable after the last day of
the Period of Restriction. Subject to the minimum Period of Restriction
specified in Section 2.35, the Committee, in its discretion, may accelerate the
time at which any restrictions shall lapse or be removed. After the restrictions
have lapsed, the Participant shall be entitled to have any legend or legends
under Section 7.4.3 removed from his or her Share certificate, and the Shares
shall be freely transferable by the Participant.

7.6 Voting Rights. During the Period of Restriction, Participants holding Shares
of Restricted Stock granted hereunder may exercise full voting rights with
respect to those Shares, unless the Committee determines otherwise.

7.7 Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock shall be entitled to receive all
dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement. If any such dividends or
distributions are paid in Shares, the Shares shall be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.

With respect to Restricted Stock granted to a Section 16 Person, any dividend or
distribution that constitutes a "derivative security" or an "equity security"
under Section 16 of the 1934 Act shall be subject to a Period of Restriction
equal to the longer of: (a) the remaining Period of Restriction on the Shares of
Restricted Stock with respect to which the dividend or distribution is paid; or
(b) six (6) months.

7.8 Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed shall
revert to the Company and again shall become available for grant under the Plan.

SECTION 8
PERFORMANCE UNITS AND PERFORMANCE SHARES

8.1 Grant of Performance Units/Shares. Performance Units and Performance Shares
may be granted to Employees and Consultants at any time and from time to time,
as shall be determined by the Committee, in its sole discretion. The Committee
shall have complete discretion in determining the number of Performance Units
and Performance Shares granted to each Participant provided that during any
Fiscal Year, (a) no Participant shall receive Performance Units having an
initial value greater than $3,000,000, and (b) no Participant shall receive more
than 350,000 Performance Shares.

8.2 Value of Performance Units/Shares. Each Performance Unit shall have an
initial value that is established by the Committee on or before the Grant Date.
Each Performance Share shall have an initial value equal to the Fair Market
Value of a Share on the Grant Date.

8.3 Performance Objectives and Other Terms. The Committee shall set performance
objectives in its discretion which, depending on the extent to which they are
met, will determine the number or value of Performance Units/Shares that will be
paid out to the Participants. The time period during which the performance
objectives must be met shall be called the "Performance Period." Performance
Periods of Awards granted to Section 16 Persons shall, in all cases, exceed six
(6) months in length (or such shorter period as may be permissible while
maintaining compliance with Rule 16b-3). Each Award of Performance Units/Shares
shall be evidenced by an Award Agreement that shall specify the Performance
Period, and such other terms and conditions as the Committee, in its sole
discretion, shall determine.

> 8.3.1 General Performance Objectives. The Committee may set performance
> objectives based upon the achievement of Company-wide, divisional, or
> individual goals, applicable federal or state securities laws, or any other
> basis determined by the Committee in its discretion.
> 
> 8.3.2 Section 162(m) Performance Objectives. For purposes of qualifying grants
> of Performance Units/Shares as "performance-based compensation" under Section
> 162(m) of the Code, the Committee, in its discretion, may determine that the
> performance objectives applicable to Performance Units/Shares shall be based
> on the achievement of Performance Goals. The Performance Goals shall be set by
> the Committee on or before the latest date permissible to enable the
> Performance Units/Shares to qualify as "performance-based compensation" under
> Section 162(m) of the Code. In granting Performance Units/Shares which are
> intended to qualify under Section 162(m) of the Code, the Committee shall
> follow any procedures determined by it from time to time to be necessary or
> appropriate to ensure qualification of the Performance Units/Shares under
> Section 162(m) of the Code (e.g., in determining the Performance Goals).

8.4 Earning of Performance Units/Shares. After the applicable Performance Period
has ended, the holder of Performance Units/Shares shall be entitled to receive a
payout of the number of Performance Units/Shares earned by the Participant over
the Performance Period, to be determined as a function of the extent to which
the corresponding performance objectives have been achieved. After the grant of
a Performance Unit/Share, the Committee, in its sole discretion, may reduce or
waive any performance objectives for such Performance Unit/Share; provided,
however, that Performance Periods of Awards granted to Section 16 Persons shall
not be less than six (6) months (or such shorter period as may be permissible
while maintaining compliance with Rule 16b-3).

8.5 Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares shall be made as soon as practicable after the
expiration of the applicable Performance Period. The Committee, in its sole
discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.

8.6 Cancellation of Performance Units/Shares. On the date set forth in the Award
Agreement, all unearned or unvested Performance Units/Shares shall be forfeited
to the Company, and again shall be available for grant under the Plan.

SECTION 9
NONEMPLOYEE DIRECTOR OPTIONS

The provisions of this Section 9 are applicable only to Options granted to
Nonemployee Directors. The provisions of Section 5 are applicable to Options
granted to Employees and Consultants (and to the extent provided in Section
9.2.8, to Options granted to Nonemployee Directors).

9.1 Granting of Options.

> 9.1.1 Initial Grants. Each Nonemployee Director who first becomes a
> Nonemployee Director on or after the effective date of this Plan,
> automatically shall receive, as of the date that the individual first is
> appointed or elected as a Nonemployee Director, an Option to purchase 24,000
> Shares.
> 
> 9.1.2 Ongoing Grants. Each Nonemployee Director who both (a) is a Nonemployee
> Director on the last business day of a Fiscal Year, and (b) has served as a
> Nonemployee Director for the entire Fiscal Year which includes such last
> business day, automatically shall receive, as of such last business day only,
> an Option to purchase 14,000 Shares.

9.2 Terms of Options.

> 9.2.1 Option Agreement. Each Option granted pursuant to this Section 9 shall
> be evidenced by a written Award Agreement between the Participant and the
> Company.
> 
> 9.2.2 Exercise Price. The Exercise Price for the Shares subject to each Option
> granted pursuant to this Section 9 shall be 100% of the Fair Market Value of
> such Shares on the Grant Date.
> 
> 9.2.3 Exercisability.
> 
> > (a) Each Option granted pursuant to Section 9.1.1 shall become exercisable
> > as to 7,200 Shares on the first anniversary of the Grant Date, as to an
> > additional 6,600 Shares on the second anniversary of the Grant Date, as to
> > an additional 6,000 Shares on the third anniversary of the Grant Date, and
> > as to the remaining 4,200 Shares on the fourth anniversary of the Grant
> > Date.
> > 
> > (b) Each Option granted pursuant to Section 9.1.2 shall become exercisable
> > as to 3,500 Shares on the first anniversary of the Grant Date, and as to an
> > additional 3,500 Shares on each succeeding anniversary until 100% of the
> > Shares subject to such Option have become exercisable.
> > 
> > Notwithstanding the preceding, once a Participant ceases to be a Director,
> > his or her Options which are not then exercisable shall never become
> > exercisable and shall be immediately forfeited, except to the limited extent
> > provided in the Sections 9.2.4 and 9.2.6.
> 
> 9.2.4 Retirement of Participant. In the event that a Participant is age sixty
> (60) or over and has completed at least ten (10) Years of Service and then
> incurs a Termination of Service due to Retirement, the right to exercise all
> or a portion of any Shares subject to his or her Options that remain
> unexercisable immediately prior to such Retirement shall accrue on the date of
> Retirement in accordance with the following rules. If the Participant has less
> than fifteen (15) Years of Service as of the date of his or her Retirement,
> fifty percent (50% )of the Shares that otherwise would have vested during the
> twelve (12) months immediately following the Retirement (had the Participant
> remained a Nonemployee Director throughout such 12 month period) shall vest on
> the Retirement date. If the Participant has at least fifteen (15) (but less
> than twenty (20)) Years of Service as of the date of the Retirement, one
> hundred percent (100%) of the Shares that otherwise would have vested during
> the twelve (12) months immediately following the Retirement (had the
> Participant remained a Nonemployee Director throughout such 12 month period)
> shall vest on the Retirement date. If the Participant has at least twenty (20)
> (but less than twenty-five (25)) Years of Service as of the date of the
> Retirement, (a) one hundred percent (100%) of the Shares that otherwise would
> have vested during the twelve (12) months immediately following the Retirement
> (had the Participant remained a Nonemployee Director throughout such 12 month
> period) shall vest on the Retirement date, and (b) fifty percent (50%) of the
> Shares that otherwise would have vested during the second twelve (12) months
> following the Retirement (had the Participant remained a Nonemployee Director
> throughout such 12 month period) shall vest on the Retirement date. If the
> Participant has at least twenty-five (25) Years of Service as of the date of
> the Retirement, one hundred percent (100%) of the Shares that otherwise would
> have vested during the twenty-four (24) months immediately following the
> Retirement (had the Participant remained a Nonemployee Director throughout
> such 24 month period) shall vest on the Retirement date.
> 
> 9.2.5 Expiration of Options. Each Option granted pursuant to this Section 9
> shall terminate upon the first to occur of the following events:
> 
> > (a) The expiration of five (5) years or (in the case of any Option granted
> > after October 10, 2000) seven (7) years from the Grant Date; or
> > 
> > (b) The expiration of seven (7) months from the date of the Participant's
> > Termination of Service for any reason other than the Participant's death,
> > Disability or Retirement; or
> > 
> > (c) The expiration of one (1) year from the date of the Participant's
> > Termination of Service by reason of Disability or Retirement.
> 
> 9.2.6 Death of Participant. Notwithstanding the provisions of Section 9.2.5,
> if a Participant dies prior to the expiration of his or her Options in
> accordance with Section 9.2.5, then (a) one hundred percent (100%) of the
> Shares covered by his or her Options shall immediately become one hundred
> percent (100%) exercisable, and (b) his or her Options shall terminate one (1)
> year after the date of his or her death.
> 
> 9.2.7 Not Incentive Stock Options. Options granted pursuant to this Section 9
> shall not be designated as Incentive Stock Options.
> 
> 9.2.8 Other Terms. All provisions of the Plan not inconsistent with this
> Section 9 shall apply to Options granted to Nonemployee Directors.

SECTION 10
MISCELLANEOUS

10.1 Deferrals. The Committee, in its sole discretion, may permit a Participant
to defer receipt of the payment of cash or the delivery of Shares that would
otherwise be due to such Participant under an Award. Any such deferral elections
shall be subject to such rules and procedures as shall be determined by the
Committee in its sole discretion.

10.2 No Effect on Employment or Service. Nothing in the Plan shall interfere
with or limit in any way the right of the Company to terminate any Participant's
employment or service at any time, with or without cause. For purposes of the
Plan, transfer of employment of a Participant between the Company and any one of
its Affiliates (or between Affiliates) shall not be deemed a Termination of
Service. Employment with the Company and its Affiliates is on an at-will basis
only.

10.3 Participation. No Employee or Consultant shall have the right to be
selected to receive an Award under this Plan, or, having been so selected, to be
selected to receive a future Award.

10.4 Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any Award Agreement, and (b) from any and all
amounts paid by him or her in settlement thereof, with the Company's approval,
or paid by him or her in satisfaction of any judgment in any such claim, action,
suit, or proceeding against him or her, provided he or she shall give the
Company an opportunity, at its own expense, to handle and defend the same before
he or she undertakes to handle and defend it on his or her own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company's
Certificate of Incorporation or Bylaws, by contract, as a matter of law, or
otherwise, or under any power that the Company may have to indemnify them or
hold them harmless.

10.5 Successors. All obligations of the Company under the Plan, with respect to
Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.

10.6 Beneficiary Designations. If permitted by the Committee, a Participant
under the Plan may name a beneficiary or beneficiaries to whom any vested but
unpaid Award shall be paid in the event of the Participant's death. Each such
designation shall revoke all prior designations by the Participant and shall be
effective only if given in a form and manner acceptable to the Committee. In the
absence of any such designation, any vested benefits remaining unpaid at the
Participant's death shall be paid to the Participant's estate and, subject to
the terms of the Plan and of the applicable Award Agreement, any unexercised
vested Award may be exercised by the administrator or executor of the
Participant's estate.

10.7 Limited Transferability of Awards. No Award granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will, by the laws of descent and distribution, or to the limited
extent provided in Section 10.6. All rights with respect to an Award granted to
a Participant shall be available during his or her lifetime only to the
Participant. Notwithstanding the foregoing, the Participant may, in a manner
specified by the Committee, (a) transfer a Nonqualified Stock Option to a
Participant's spouse, former spouse or dependent pursuant to a court- approved
domestic relations order which relates to the provision of child support,
alimony payments or marital property rights, and (b) transfer a Nonqualified
Stock Option by bona fide gift and not for any consideration, to (i) a member or
members of the Participant's immediate family, (ii) a trust established for the
exclusive benefit of the Participant and/or member(s) of the Participant's
immediate family, (iii) a partnership, limited liability company of other entity
whose only partners or members are the Participant and/or member(s) of the
Participant's immediate family, or (iv) a foundation in which the Participant
an/or member(s) of the Participant's immediate family control the management of
the foundation's assets.

10.8 No Rights as Stockholder. Except to the limited extent provided in Sections
7.6 and 7.7, no Participant (nor any beneficiary) shall have any of the rights
or privileges of a stockholder of the Company with respect to any Shares
issuable pursuant to an Award (or exercise thereof), unless and until
certificates representing such Shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Participant (or beneficiary).

SECTION 11
AMENDMENT, TERMINATION, AND DURATION

11.1 Amendment, Suspension, or Termination. The Board, in its sole discretion,
may amend, suspend or terminate the Plan, or any part thereof, at any time and
for any reason. The amendment, suspension, or termination of the Plan shall not,
without the consent of the Participant, alter or impair any rights or
obligations under any Award theretofore granted to such Participant. No Award
may be granted during any period of suspension or after termination of the Plan.

11.2 Duration of the Plan. The amended and restated Plan shall be effective as
of April 16, 2002, and subject to Section 11.1 (regarding the Board's right to
amend or terminate the Plan), shall remain in effect thereafter. However,
without further stockholder approval, no Incentive Stock Option may be granted
under the Plan after December 6, 2004.

SECTION 12
TAX WITHHOLDING

12.1 Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company shall have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant's FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).

12.2 Withholding Arrangements. The Committee, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(a) electing to have the Company withhold otherwise deliverable Shares, or (b)
delivering to the Company already-owned Shares having a Fair Market Value equal
to the amount required to be withheld. The amount of the withholding requirement
shall be deemed to include any amount which the Committee agrees may be withheld
at the time the election is made, not to exceed the amount determined by using
the maximum federal, state or local marginal income tax rates applicable to the
Participant with respect to the Award on the date that the amount of tax to be
withheld is to be determined. The Fair Market Value of the Shares to be withheld
or delivered shall be determined as of the date that the taxes are required to
be withheld.

SECTION 13
LEGAL CONSTRUCTION

13.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

13.2 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

13.3 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

13.4 Securities Law Compliance. With respect to Section 16 Persons, transactions
under this Plan are intended to comply with all applicable conditions of Rule
16b-3. To the extent any provision of the Plan, Award Agreement or action by the
Committee fails to so comply, it shall be deemed null and void, to the extent
permitted by law and deemed advisable by the Committee.

13.5 Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of California.

13.6 Captions. Captions are provided herein for convenience only, and shall not
serve as a basis for interpretation or construction of the Plan.